Citation Nr: 1339598	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  09-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic sleep apnea. 

2.  Entitlement to service connection for a chronic eye disorder to include cataracts, blurred vision, and itching. 

3.  Entitlement to service connection for chronic fibromyalgia. 

4.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected right elbow fracture residuals with an internal fixation screw (hereinafter, "right elbow disorder"). 

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to May 1954, which included service in the Republic of Korea during the Korean War. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January 2010, the Board remanded the current appellate claims for further development to include obtaining records from the Social Security Administration (SSA), and according the Veteran VA medical examinations regarding these claims.  As detailed below, the SSA responded that there were no medical records for the Veteran, and he was accorded VA medical examinations in July 2010, November 2010, and January 2012.  All other development directed by the Board's prior remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required in this case regarding the eye disorder and TDIU claims.  Consequently, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the Veteran also perfected appeals as to claims of service connection for a chronic headache disorder, chronic back disorder to include arthritis, and chronic hypertension; and that these claims were part of the January 2010 remand.  However, service connection was subsequently established for these disabilities by a June 2013 decision review officer (DRO) decision.  Nothing in the record available for the Board's review reflects the Veteran has expressed disagreement with the initial ratings assigned for these disabilities nor the effective dates thereof.  Consequently, these issues are resolved and no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).


FINDINGS OF FACT

1.  The competent medical evidence reflects the Veteran has not been diagnosed with sleep apnea during the pendency of this case.

2.  The competent medical evidence reflects the Veteran has not been diagnosed with fibromyalgia during the pendency of this case.

3.  Even when taking into account the Veteran's complaints of pain, the record does not reflect his service-connected right elbow disorder is manifested by flexion limited to 70 degrees or less; extension limited to 90 degrees or more; limitation of pronation with motion lost beyond the middle of arc; nor loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, supination, or hyperpronation; ankylosis; impairment of the radius; nonunion of the fractured ulna; nor flail joint.  
CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for chronic sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a grant of service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected right elbow disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205 to 5213 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Under the law, VA is required to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) has indicated that notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent pre-adjudication notice via letters dated in April 2008, which is clearly prior to the June 2008 rating decision that is the subject of this appeal.  The record reflect s the Veteran was sent additional notification via letters dated in April 2010, June 2010, and December 2011, followed by readjudication of the appeal by a June 2013 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) as mandated by Dingess/Hartman, supra.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his current appellate claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied with respect to the Veteran's sleep apnea, fibromyalgia, and right elbow claims.  The Veteran has had the opportunity to present evidence and argument in support of his claims.  Although he initially requested a hearing before a Veterans Law Judge of the Board as part of this appeal, he withdrew his hearing request via a December 2009 statement.

The Board acknowledges that the Veteran's service treatment records appear to be incomplete except for examinations conducted in March 1952 and May 1954, and it has been noted that they may have been destroyed in a fire.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The Board also notes, as indicated in the Introduction, that the Veteran has reported being in receipt of SSA disability benefits.  However, in response to the Board's request for such records, the SSA reported in March 2010 that it had no records regarding the Veteran.  In addition, a May 2010 Formal Finding was associated with the record detailing VA's efforts to obtain these records and concluded that such records were unavailable, and that further efforts to obtain such records were futile.

Nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested.  Moreover, he was accorded a VA medical examinations regarding this case in April 2008, November 2010, and January 2012 which included relevant findings for the resolution of the Veteran's sleep apnea, fibromyalgia, and right elbow claims.  VA examiners are presumed qualified to provide competent medical evidence.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Although the April 2008 VA examiner indicated that the Veteran's VA claims folder was not available for review, the November 2010 and January 2012 VA examinations indicated that the claims folder had been reviewed.  No inaccuracies or prejudice is demonstrated with respect to the findings on these examinations, nor has the Veteran indicated his service-connected right elbow disorder has increased in severity since the most recent examination of that disability in January 2012.  Accordingly, the Board finds that this development is adequate for resolution of these claims.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case regarding the Veteran's sleep apnea, fibromyalgia, and right elbow claims.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Board acknowledges that the Veteran, as a lay person, is competent to describe visible symptoms such as sleep problems, as well as aches and pains he contends are indicative of fibromyalgia.  However, whether such symptoms are actually due to conditions such as sleep apnea and/or fibromyalgia, as opposed to some other disability, requires competent medical evidence to resolve; i.e., competent medical evidence is required to diagnose and determine the etiology of such disabilities.  This is consistent with the fact that the Court has previously held that pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).  Moreover, the record reflects the Veteran receives treatment for a variety of service-connected and nonservice-connected medical conditions, which indicates competent medical evidence is required to determine which symptoms are due to the respective conditions.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board also observes that neither the March 1952 or May 1954 service examinations contain any findings of sleep apnea or fibromyalgia, nor is either condition shown to be diagnosed in the post-service medical records.  In fact, the November 2010 VA examiner specifically found there was no evidence of obstructive sleep apnea or fibromyalgia.  As this conclusion was made based upon physical examination of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds that it is supported by an adequate foundation and is entitled to significant probative value in the resolution of these claims.

In view of the foregoing, the Board finds that competent medical evidence reflects the Veteran has not been diagnosed with sleep apnea and/or fibromyalgia during the pendency of this case.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has been diagnosed with sleep apnea or fibromyalgia at any time during the pendency of this case.  As such, at no time has he had such disabilities for VA purposes. 

In making the above determination, the Board was cognizant of the fact the Veteran has reported serving in combat during the Korean Conflict.  As noted in the January 2010 remand, the record reflects he received 5 Bronze service stars and that he served with the "D" Battery of the Anti-Aircraft 30th AW and later served with the "A" Battery of the 27th Anti-Aircraft AW.  As such, he asserts that the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are potentially applicable to his claims.  The Board also noted that, at that time, VA had not considered the application of either 38 U.S.C.A. § 1154(b) or 38 C.F.R. § 3.304(d).  Further, it does not appear these provisions were considered as part of the adjudication of the sleep apnea and fibromyalgia claims via the June 2013 SSOC.  

The Board notes that, 38 U.S.C.A. § 1154(b), and its implementing regulation, 38 C.F.R. § 3.304(d), ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In this case, the Board has determined that competent medical evidence is necessary to diagnose the claimed disabilities, and that there is no competent medical evidence of such disabilities.  In fact, the November 2010 VA examination specifically found no evidence of either disability.  Therefore, the issue of whether the Veteran engaged in combat while on active duty would not affect the outcome of these claims.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for sleep apnea and fibromyalgia.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

Increased Rating(s)

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected right elbow disorder is currently identified as being rated 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5209-5010.  (A hyphenated Diagnostic Code is used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.).  The Veteran's right arm is documented to be his "major" arm for the purposes of applying the rating criteria. 

Diagnostic Code 5010 provides that traumatic arthritis substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  However, the 10 and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45(f) . 

As discussed in greater detail below, the specific criteria for Diagnostic Code 5209 is for other impairment of the elbow, and does not specifically refer to range of motion.  In addition, it was stated in the June 2013 SSOC that the 20 percent rating was based upon limitation of pronation, which is Diagnostic Code 5213.  In any event, the Board will consider whether a rating in excess of 20 percent is warranted for the service-connected right elbow disorder under any of the potentially applicable criteria for evaluating the elbow and forearm, which is found at 38 C.F.R. § 4.71a, Diagnostic Codes 5205 to 5213.

Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  Normal forearm supination is from 0 degrees to 80 degrees.  Normal forearm pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5205 provides that ankylosis of the major elbow is to be rated as follows: for favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees, 40 percent; for intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, 50 percent; for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation, 60 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5206 provides that flexion of the major forearm limited to 110 degrees is rated as noncompensable (0 percent) disabling; limited to 100 degrees is rated 10 percent disabling; limited to 90 degrees is rated 20 percent; limited to 70 degrees is rated 30 percent disabling; limited to 55 degrees is rated 40 percent disabling; and limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the major forearm limited to 45 degrees is rated 10 percent; limited to 60 degrees is rated 10 percent; limited to 75 degrees is rated as 20 percent; limited to 90 degrees is rated 30 percent; limited to 100 degrees is rated 40 percent; and limited to 110 degrees is rated 50 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5208 provides that major forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent.  38 C.F.R. § 4.71a.  This Code does not provide for a rating in excess of 20 percent.  As such, it is not applicable to the current appellate claim.

Diagnostic Code 5209 provides ratings for other impairment of the elbow.  Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, is rated 20 percent disabling for the major side.  Flail joint of the elbow is rated 60 percent disabling for the major side.  38 C.F.R. § 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and ulna, with flail false joint, is rated 50 percent disabling for the major side. 38 C.F.R. § 4.71a. 

Diagnostic Code 5211 provides for ratings based on impairment of the ulna.  Malunion of the ulna with bad alignment is rated 10 percent for the major side; nonunion of the ulna in the lower half is rated 20 percent for the major side; nonunion of the ulna in the upper half, with false movement, without loss of bone substance or deformity is rated 30 percent for the major side; nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent for the major side.  38 C.F.R. § 4.71a. 

Diagnostic Code 5212 provides for ratings based on impairment of the radius.  Malunion of the radius with bad alignment is rated 10 percent disabling for the major side; nonunion of the radius in the upper half is rated 20 percent disabling for the major side; nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity is rated 30 percent disabling for the major side; nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent disabling for the major side.  38 C.F.R. § 4.71a. 

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Under this Code, supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side.  38 C.F.R. 
§ 4.71a. 

Initially, the Board acknowledges that the Veteran has consistently reported that the service-connected right elbow disorder is manifested by pain and resulting functional limitation.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, are for consideration in the instant case.  Moreover, as detailed below repetitive motion testing was conducted as part of the VA medical examinations in an effort to simulate the level of functional impairment during flare-ups.  However, the record does not reflect there is or would be functional impairment to the extent necessary for a rating in excess of 20 percent as a result of the Veteran's pain.

In pertinent part, even when taking into account the Veteran's complaints of pain, the record does not reflect his service-connected right elbow disorder is manifested by flexion limited to 90 degrees or less; extension limited to 75 degrees or more; limitation of pronation with motion lost beyond the middle of arc; nor loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, supination, or hyperpronation.  For example, the April 2008 VA examination shows the right elbow had active motion against gravity to 90 degrees; flexion to 145 degrees, and extension to 30 degrees.  Further, there was no additional loss of motion on repetitive use.  The November 2010 VA examination noted the Veteran reported intermittent right elbow pain with stiffness, difficulty lifting, fatigue, locking up, and decreased range of motion.  On physical examination, he had flexion from 30 to 140 degrees, extension to -30 degrees with pain, supination to 60 degrees, and pronation to 55 degrees.  Pain was noted in all of these ranges.  However, there was no loss of motion with repetitive testing times 3.  There was also 5/5 bilateral upper and lower extremity muscle strength.  The subsequent January 2012 VA examination stated that there was no change from that of the November 2010 VA examination except that the Veteran had 4/5 right elbow flexion and extension strength.  Nothing in the treatment records or other evidence on file indicates limitation of flexion, extension, supination, or pronation to the extent necessary for a rating in excess of 20 percent.  

In view of the foregoing, the Board finds that the Veteran does not reflect the Veteran meets or nearly approximates the criteria for a rating in excess of 20 percent for his service-connected right elbow disorder based upon range of motion; i.e., he is not entitled to a rating in excess of 20 percent under Diagnostic Codes 5206, 5207, or 5213.

With respect to the other potentially applicable Diagnostic Codes, the Board notes that the Veteran has never been diagnosed with ankylosis of the right elbow.  In fact, the April 2008 VA examination specifically found the Veteran did not have ankylosis of the right elbow.  Moreover, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned range of motion findings clearly reflect that he does not have immobility and consolidation of the right elbow.  Therefore, Diagnostic Code 5205 is not applicable to the instant case.

The Board also observes that the service-connected disability is that of a right elbow fracture treated with reduction and internal fixation with a screw fixation of the right olecranon process of the ulnar bone.  Nothing in the record, to include X-rays conducted as part of the April 2008 and November 2010 VA medical examinations, indicate any impairment of the radius so as to warrant consideration of 5210 or 5212.  Moreover, these records do not indicate nonunion of the ulna so as to warrant a rating in excess of 20 percent under Diagnostic Code 5211.  Rather, the evidence reflects the screw fixation remains in place, which indicates a successful union of the fractured ulna.  The record also does not indicate any evidence of flail joint of the right elbow.  Accordingly, a rating in excess of 20 percent is not warranted under Diagnostic Code 5209 (or 5210 if it were applicable).

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 20 percent for his service-connected right elbow disorder under any of the potentially applicable Diagnostic Codes.  In making this determination, the Board took into account the Veteran's complaints of pain, as well as the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not indicate any distinctive period(s) during the pendency of this appeal where the Veteran met or nearly approximated the criteria for a rating in excess of 20 percent for his right elbow disorder even when taking into account his complaints of pain.  Therefore, "staged" rating(s) are not warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the symptomatology of the Veteran's service-connected right elbow disorder.  As noted above, this disability is productive of pain and resulting functional impairment.  Pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board was required to take such symptoms into consideration in evaluating whether an increased rating was warranted pursuant to the schedular criteria.  As such, these manifestations are contemplated in the rating criteria.  Consequently, if an extraschedular rating was to be considered based upon such symptomatology it would be in violation of the prohibition against pyramiding found at 38 C.F.R. § 4.14.  The record does not otherwise indicate any exceptional or unusual symptomatology not contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected right elbow disorder and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, it has already been determined that the TDIU is before the Board for appellate consideration, and it will be addressed in the REMAND portion of the decision below.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 20 percent for his service-connected right elbow, disorder, and it must be denied.


ORDER

Service connection for chronic sleep apnea is denied.

Service connection for chronic fibromyalgia is denied.

A rating in excess of 20 percent for the Veteran's service-connected right elbow disorder is denied.


REMAND

In this case, the Veteran has contended, in part, that he has a current eye disorder as a residual of an in-service motor vehicle accident.  The Board notes that the Veteran is competent, as a lay person, to describe such an accident as well as resulting vision problems.  Further, the available service treatment records indicate that he was involved in a motor vehicle accident in 1950, which resulted in the fracture to his right elbow for which he is now service connected.  However, his uncorrected vision was noted as being 20/20 for both eyes on the March 1952 and May 1954 separation examination.  These examinations also clinically evaluated his eyes as normal.  He also indicated on a March 1952 Report of Medical History that he had not experienced eye trouble.  Although he now has a diagnosis of cataracts, to include on the July 2010 VA examination, there is no indication of any eye problems in the post-service medical records until decades after service.  

In view of the foregoing, the Board finds that competent medical evidence is required in order to resolve this claim.  Further, this finding is also supported by the fact that vision loss - a refractive error of the eye - is one of the specific conditions that VA does not grant service connection for, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life-long defect, and is normally a static condition which is incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  Thus, competent medical evidence is necessary to determine if the Veteran's purported eye problems are a disability for VA purposes.

The Board acknowledges that the July 2010 VA examination diagnosed history of cataracts, status-post bilateral "PCIOL" after bilateral cataract surgery.  Further, the examiner opined that the cataracts were less likely than not (less than 50/50 probability) to have been caused by or resulted from military service; and that the bilateral "IOL" was caused by or a result of the cataract surgery.  However, no rationale was provided in support of this opinion.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In other words, the Court has held that an examination that provides an etiology opinion without a rationale is inadequate.  Moreover, the Court had held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required in order to accord the Veteran a new examination which does adequately address the nature and etiology of his claimed eye disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Regarding the TDIU claim, the Board notes that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In addition to the service-connected right elbow disorder, for which the Board has determined a rating in excess of 20 percent is not warranted, the Veteran is also service connection for the following: chronic right maxillary sinusitis with chronic headaches, evaluated as 30 percent disabling; chronic arthritis of the back, evaluated as 20 percent disabling; as well as chronic hypertension and surgical scar of the right elbow, both evaluated as noncompensable (zero percent).  His overall combined rating is 60 percent.  See 38 C.F.R. § 4.25.  Thus, he does not satisfy the schedular requirements for consideration of a TDIU.  See 38 C.F.R. §§ 3.340, 4.16(a).  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The Board observes that resolution of the Veteran's eye disorder claim may affect the resolution of his TDIU claim.  As such, these claims are inextricably intertwined, and the Board will defer adjudication of the TDIU claim until the development required on the eye disorder claim has been accomplished.

The Board also observes that the November 2010 and January 2012 VA examinations contained opinions, to the effect, that while the Veteran's service-connected right elbow disorder would result in significant impairment to the extent it would preclude physically demanding employment, he could likely pursue gainful sedentary employment in spite of symptomatology.  However, this opinion did not take into account the Veteran's education, training and experience, as well as the impact of the other service-connected disabilities.  In fact, service connection was not established for the sinusitis with headaches, back disorder, and hypertension until after these examinations were completed.  

The Board acknowledges that the Federal Circuit recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, No.2012-7164 (Fed. Cir. Oct. 29, 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, No. 12-2017 (U.S. Vet. App. Nov. 5, 2013) that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability.  Therefore, a new examination is required to address this claim as well.  See Colvin, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for eye problems, as well as his service-connected right elbow, sinusitis with headaches, and hypertension since January 2012.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  The AMC/RO should notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service eye symptomatology; as well as the nature, extent and severity of his service-connected disabilities and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his current eye disorder.  The claims folder should be made available to the examiner for review before the examination.

For any chronic eye disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not that any such disability was incurred in or otherwise the result of the Veteran's active service, to include his in-service motor vehicle accident.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Veteran should also be afforded an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

Following evaluation of the Veteran, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  Refer the Veteran's VA claims folder to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU based on an extraschedular basis

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in June 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


